In an action to recover damages for personal injury, medical expenses and loss of services, plaintiffs appeal from an order of the Supreme Court, Kings County, entered December 10, 1964 upon reconsideration after a hearing, which denied their motion for a general preference in trial pursuant to Court rules, such denial being based, inter alla, upon the ground that the female plaintiff had refused to submit to a medical examination by an impartial physician. Order reversed, with $10 costs and disbursements; motion granted unconditionally; and general preference in trial directed to be accorded to this action. On this record, it is our opinion that by uneontradieted proof the plaintiffs made a clear prima facie showing of injuries which might properly suppont a verdict in excess of $10,000, Hence, it was an improvident exercise *771of discretion to deny the general preference (Schiavone v. Laviano, 22 A D 2d 684). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.